Case 1:19-cv-00607-TWP-DML Document 1 Filed 02/11/19 Page 1 of 5 PageID #: 1

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

Gary Woodruff,                      )
                                    )
             Plaintiff,             )
                                    )
      vs.                           ) Case No.: 1:19-cv-607
                                    )
Med-1 Solutions, LLC.,              )
                                    )
             Defendant.             )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                           Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the
      Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as
      the “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and
      unfair practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                            Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                               Venue

   6. Venue is proper in this Judicial District.
   7. The acts and transactions alleged herein occurred in this Judicial District.

   8. The Plaintiff resides in this Judicial District.


                                                  1
Case 1:19-cv-00607-TWP-DML Document 1 Filed 02/11/19 Page 2 of 5 PageID #: 2

  9. The Defendant transacts business in this Judicial District.

                                            Parties

  10. The Plaintiff, Gary Woodruff, is a natural person.

  11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

  12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

  13. The Defendant, Med-1 Solutions, LLC. (hereinafter referred to as “Defendant”), is a debt
      collection agency and/or debt purchaser operating from an address at 517 U.S. Highway
      31 N., Greenwood, IN 46142.

  14. The Defendant is a debt collection agency; and the Defendant is licensed by the State of
      Indiana. See Exhibit “1” attached hereto.

  15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or
      asserted to be owed or due another.

  16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
      or due or asserted to be owed or due another that arose out of transactions in which the
      money, property or services which are the subject of the transactions are primarily for
      personal, family or household purposes.

                                      Factual Allegations

  17. The Defendant is a debt collection agency attempting to collect alleged debts from
      Plaintiff.

  18. The Plaintiff incurred debts that were primarily for personal, family or household
      purposes as defined by §1692(a)(5).

  19. The debts owed by Plaintiff went into default.

  20. After the debts went into default the debts were placed or otherwise transferred to the
      Defendant for collection.

  21. The Plaintiff disputes the alleged debts.

  22. The Plaintiff requested that the Defendant cease all further communication on the alleged
      debts.

  23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
      at all times mentioned herein.

  24. The Defendant acted at all times mentioned herein through its employee(s) and/or
      representative(s).



                                                  2
Case 1:19-cv-00607-TWP-DML Document 1 Filed 02/11/19 Page 3 of 5 PageID #: 3

  25. In 2015, the Plaintiff retained Sawin, Shea & Des Jardines, LLC for legal representation
      regarding the Plaintiff’s debts.

  26. Prior to January 26, 2015, the Defendant was attempting to collect numerous debts from
      Plaintiff.

  27. For example, prior to January 26, 2015, the Defendant had reported to Experian credit
      reporting agency that the Plaintiff owed multiple debts to its clients, St. Vincent Hospital
      and Westview Hospital.

  28. For example, prior to January 26, 2015, the Defendant reported to Experian account
      number XXXX2975 with a balance of $175. See Exhibit “2” attached hereto.

  29. For example, prior to January 26, 2015, the Defendant reported to Experian account
      number XXX1802 with a balance of $576. See Exhibit “2” attached hereto.

  30. For example, prior to January 26, 2015, the Defendant reported to Experian account
      number XXX8549 with a balance of $2030. See Exhibit “2” attached hereto.

  31. The reporting of a debt to a credit reporting agency by a debt collector is a
      communication to which the FDCPA applies. See Daley vs. A & S Collection Assocs.,
      Inc., 2010 WL 2326256 (D. Oreg. 2010); Akalwadi v. Risk Mgmt Alternatives, Inc., 336
      F.Supp.2d 492, 503 (D. Md. 2004).

  32. On January 26, 2015, the Plaintiff filed for bankruptcy protection under Title 11, Chapter
      13, of the United States Code, bankruptcy case number: 15-00409-JJG-13. Upon filing a
      bankruptcy case the Court issues an automatic stay prohibiting debt collection. The
      notification expressly prohibits any type of debt collection for debts subject to the
      automatic stay. See Exhibit “3” attached hereto.

  33. The Plaintiff's bankruptcy petition contained a list of schedules of debts.

  34. The aforementioned debts were listed on Schedule F. The Defendant itself was listed as a
      creditor on the Plaintiff's bankruptcy petition.

  35. On or about January 29, 2015, the Trustee’s office sent the Chapter 13 Plan to those
      entities listed on the Plaintiff’s bankruptcy petition. The Defendant was one such entity.
      Thus, the Defendant received notification regarding Plaintiff’s bankruptcy case from the
      Chapter 13 Trustee. See Exhibit “4” attached hereto.

  36. On or about January 30, 2015, the Bankruptcy Noticing Center sent notification to those
      entities listed on the Plaintiff's bankruptcy petition. The Defendant was one such entity.
      Thus, the Defendant received numerous electronic notices of Plaintiff’s bankruptcy case.
      See Exhibit “3” attached hereto.

  37. On February 11, 2015, the Plaintiff filed an Amended Chapter 13 Plan.

  38. On or about February 17, 2015, the Trustee’s office sent the Amended Chapter 13 Plan to
      the entities listed on the Plaintiff’s amended bankruptcy petition. The Defendant was one

                                                3
Case 1:19-cv-00607-TWP-DML Document 1 Filed 02/11/19 Page 4 of 5 PageID #: 4

     such entity. Thus, the Defendant received an additional notice regarding Plaintiff’s
     bankruptcy case. See Exhibit “5” attached hereto.

  39. On June 19, 2018, the Plaintiff received a discharge of his debts. See Exhibit “6”
      attached hereto.

  40. On or about June 21, 2018, the Bankruptcy Noticing Center sent the Defendant a copy of
      the Discharge Order, including an Explanation of Bankruptcy Discharge in a Chapter 13
      Case. Thus, the Defendant received numerous electronic notices regarding the discharge
      of the alleged debts that Defendant was attempting to collect. See Exhibit “6” attached
      hereto.

  41. The notices sent to the Defendant by the Bankruptcy Noticing Center explicitly stated,
      “[t]he discharge prohibits any attempt to collect from the debtor a debt that has been
      discharged. For example, a creditor is not permitted to contact a debtor by mail, phone,
      or otherwise....” (emphasis added) See Exhibit “6” attached hereto.

  42. On or about January 31, 2019, the Plaintiff obtained and reviewed a copy of his Experian
      credit report. See Exhibit “2” attached hereto.

  43. The TransUnion, Experian and Equifax credit reports show the Defendant reported the
      alleged debts at issue in this case as being opened prior to the filing of Plaintiff’s
      bankruptcy case.

  44. The January 31, 2019, Experian credit report shows that the Defendant was continuing to
      report the alleged debts at issue as viable debts when, in fact, the alleged debts at issue in
      this case were included in Plaintiff’s bankruptcy case and, therefore, are subject to the
      discharge injunction of the U.S. Bankruptcy Court. See Exhibit “2” attached hereto.

  45. For example, as of January of 2019, despite the multiple notices sent by the Trustee’s
      office and the Bankruptcy Noticing Center, the Defendant continued to report account
      number XXX2975 with a balance of $175 on the Plaintiff's Experian credit report. This
      tradeline fails to indicate that the alleged debt is subject to the discharge injunction of the
      U.S. Bankruptcy Court. See Exhibit “2” attached hereto.

  46. For example, as of January of 2019, despite the multiple notices sent by the Trustee’s
      office and the Bankruptcy Noticing Center, the Defendant continued to report account
      number XXX1802 with a balance of $576, on the Plaintiff’s Experian credit report. This
      tradeline fails to indicate that the alleged debt is subject to the discharge injunction of the
      U.S. Bankruptcy Court. See Exhibit “2” attached hereto.

  47. For example, as of January of 2019, despite the multiple notices sent by the Trustee’s
      office and the Bankruptcy Noticing Center, the Defendant continued to report account
      number XXX8549 with a balance of $2030, on the Plaintiff’s Experian credit report.
      This tradeline fails to indicate that the alleged debt is subject to the discharge injunction
      of the U.S. Bankruptcy Court. See Exhibit “2” attached hereto.

  48. The Defendant is misrepresenting the legal status of the alleged debts to various credit
      reporting agencies which constitutes a violation of the FDCPA.

                                                4
Case 1:19-cv-00607-TWP-DML Document 1 Filed 02/11/19 Page 5 of 5 PageID #: 5

  49. The Defendant is attempting to collect numerous alleged debts that it is legally enjoined
      from collecting which constitutes a violation of the FDCPA.

  50. The Defendant’s collection communications are to be interpreted under the
      “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
      27 F.3d 1254, 1257 (7th Cir. 1994).

                                   First Claim for Relief:
                                   Violation of the FDCPA

  1. The allegations of Paragraphs 1 through 50 of the complaint are realleged and
     incorporated herewith by references.

  3 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692d.

  4 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692e.

  5 The Defendant's acts and omissions constitute a violation of 15 U.S.C. § 1692f.

  6 As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for
    actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.

                                         Prayer for Relief

     WHEREFORE, the Plaintiff prays that the Court grant the following:

     1. A finding that the Defendant violated the FDCPA and/or an admission from the
        Defendant that it violated the FDCPA.

     2. Actual damages under 15 U.S.C. § 1692k(a)(1).

     3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

     4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

     5. Such other and further relief as the Court deems just and proper.


                                                         Respectfully submitted,

                                                         /s/ John T. Steinkamp
                                                         John T. Steinkamp
                                                         Sawin, Shea & Steinkamp, LLC.
                                                         Attorney for Plaintiff
                                                         5218 S. East Street, Suite E1
                                                         Indianapolis, IN 46227
                                                         Office: (317) 255-2600
                                                         Fax: (317) 255-2905
                                                         Email: John@sawinlaw.com

                                              5
